Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 30, 2015

                                        No. 04-14-00856-CV

                                   IN RE Ropal ANDERSON,
                                Gerald Busch and Hortencia Morales

                                  Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        Relators filed this petition for writ of mandamus on December 10, 2014. The respondent
and real party in interest each filed motions to dismiss this proceeding as moot based on the trial
court’s order signed after the mandamus petition was filed.

        The motions to dismiss filed by respondent and real party in interest are GRANTED.
This original mandamus proceeding is DISMISSED AS MOOT.

           It is so ORDERED on January 30, 2015.



                                                        PER CURIAM


ATTESTED TO:          ____________________________
                      Keith E. Hottle
                      Clerk of Court




1
  This proceeding arises out of Cause No. 2014CI15046, styled In re Matthew Hileman, pending in the 288th
Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.